December 19, 1921. The opinion of the Court was delivered by
This is an appeal from an order of Judge Memminger sustaining a demurrer interposed by respondent, Spartanburg County, to the amended complaint, served by the appellant, and dismissing said amended complaint. The complaint does not state such defects on the Spartanburg side of the bridge as to make a case of joint *Page 141 
liability, and the order appealed from must be sustained, except in dismissing the complaint, with leave to plaintiff, if he be so advised, to amend his complaint so as to allege such defects, if any, on the Spartanburg side, as to make a case of joint liability.
Judgment affirmed.